Statement by the President
Before starting on the agenda, it is with a heavy heart that I have to remind you that the terrorist organisation, ETA has broken the ceasefire it had declared last March. Its barbarous attack on Madrid airport has caused the deaths of two Ecuadoreans, Carlos Alonso Palate and Diego Armando Estacio, who, as immigrants, had found their place in Spanish society and so were able to support their families in Ecuador.
With this attack, ETA has put an end to the process that was initiated by the Spanish Government and that was debated in October 2006.
I should like, on behalf of the European Parliament, to express our most sincere sympathy and condolences to the families and friends of the two men who were murdered and to all Spaniards and Ecuadoreans.
I also want firmly to reiterate in this House the condemnation of this savage act of terrorism and to make it absolutely clear that, in a democracy, violence is wholly incompatible with dialogue and that peace,
(Applause)
coexistence in freedom and respect for human rights are non-negotiable.
I also want to reiterate our support for all of Spain's democratic institutions in that country's fight against ETA terrorism and to express the hope of all the European democracies that, sooner rather than later, Spaniards will put an end to violence throughout Spain.
I am going to ask you to observe a minute's silence for Carlos Alonso Palate and Diego Armando Estacio.
(The House rose and observed a minute's silence)